             Case 1:18-cr-10198-DJC Document 39-3 Filed 03/05/19 Page 1 of 1


From:
To:                     Griffin, Kathleen (USAMA)
Cc:
Subject:                Victim Impact Case #2018R00376
Date:                   Saturday, March 2, 2019 3:17:04 PM
Attachments:            Victim Impact Postal theft.pages




To: Andrew Lelling, U.S. Attorney
     Kathleen Griffin, Victim Witness Specialist
From:               , VIN 5872056
Date: March 2, 2019
Re: United States v. Defendant Megan Hawes
       Case #  2018R00376 and Court Docket Number 18-CR-10198

Victim Impact Statement

My known losses appear to be relatively few. I know of a package that I did not receive and I suspect that a loan payment notice was
mislaid, leading to confusion with the bank. Fortunately, I was enrolled in automatic payments with the bank, so I did not incur late
charges.

However, beyond the material losses, there has been an impact. First of all, there is the betrayal of trust. The US Postal Service is
extremely important as a conveyor of all sorts of personal, financial and business correspondence. I used to have complete confidence in
the postal system, though I know that unscrupulous individuals are known to steal delivered mail and packages from doorsteps and
mailboxes, especially at tax time and holidays. But I would never have suspected that the theft could come directly from a postal
employee. It is crucial that citizens have confidence in our government institutions. I have always supported good benefits and pensions
for local, state and federal workers with the understanding that they will work honestly and efficiently for the community good.
Therefore, it is doubly sad and disappointing when the perpetrator is a government employee. I am usually very careful of mail that I send
out, almost to the point of paranoia; now I have to worry about mail coming to my house from the post office??

A second impact is the anxiety and uncertainty of not knowing exactly what was taken from me and how my mail and whatever
information it contained is being used. Is someone using my social security number? Is my bank account threatened? Should I freeze my
accounts forever? What else did I not receive? For what purpose would a person steal such personal information? Will I be a victim of
idenity theft because of this? These are questions that may possibly remain forever and disturb the sought-after tranquility of my
advanced years.

I extend gratitude to the law enforcement officials and the court personnel for their work in apprending the defendant, for seeking justice,
and for giving vicitms an opportuity to speak.


Sincerely,
